By the Court, Sanderson, C. J.
This case comes before us on appeal from an order overruling a motion for a new trial upon the sole ground that the finding and judgment are contrary to the evidence. The case was tried by the Court, without the intervention of a jury.
The testimony upon the question of fraud involved in the case is somewhat conflicting, and in such cases the result mainly depends upon the credibility of the witnesses, of which we have no opportunity to judge. In such cases we cannot disturb the judgment of the Court below.
Judgment affirmed.